Citation Nr: 1746018	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-09 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected depressive disorder not otherwise specified (depressive disorder), currently evaluated at 30 percent disabling.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel

INTRODUCTION


The Veteran, who is the appellant in this case, had active military service in the United States Marine Corps from April 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston, Salem, North Carolina, Regional Office (RO), that in pertinent part, granted service connection for depression, evaluated at 10 percent and denied service connection for PTSD.  Jurisdiction of the claim now resides with the St. Petersburg, Florida RO.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Haring in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  After the hearing, the Veteran submitted additional medical evidence, along with a statement that he waived review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted after the hearing.  The additional evidence is associated with the record.  As the Veteran has waived AOJ review of the evidence, he is not prejudiced by the Board's adjudication of the issues on appeal.

The Board notes that the Veteran independently filed for a TDIU and service connection for PTSD in January 2017.  Despite the PTSD claim being on appeal and certified to the Board, the Veteran was scheduled for a VA mental health examination which he underwent in April 2017.  Although the Veteran's initial substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply, because in this case, the evidence was obtained by the VA, rather than submitted by the Veteran.  Normally, a remand would be necessary so the AOJ could issue the Veteran a Supplemental Statement of the Case for this evidence.  See38 C.F.R. § 20.1304.  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below), and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a remand.

During the August 2017 Travel Board Hearing, the Veteran withdrew a perfected appeal for entitlement to service connection for AIDS.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).

Finally, in the August 2017 Travel Board Hearing, the Veteran alleged his depression and mental health disabilities have prevented him from maintaining substantially gainful employment.  Entitlement to total disability evaluation based on individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends a rating in excess of the currently assigned 30 percent rating for service-connected depression is warranted.  The Veteran also contends that entitlement to service connection for PTSD is warranted.

In May 2010, the Veteran underwent a VA examination to determine the nature and severity of any mental health disabilities.  The VA examiner diagnosed the Veteran with depressive disorder but found that he did not meet the criteria for a diagnosis of PTSD.

In September 2010, the RO granted service connection for a depressive disorder and denied service connection for PTSD based on no diagnosis.  The Veteran filed a notice of disagreement with both issues.

In a January 2014 rating decision, the RO increased the evaluation of service-connected to depression to 30 percent.  In a January 2014 Statement of the Case, the RO continued denial of a rating in excess of 30 percent for service-connected depression and continued its denial of service connection for PTSD.  The Veteran perfected the appeal in March 2014.

In February 2017, the Veteran submitted multiple claims including one for service connection for PTSD.  The RO acknowledged the issue was on appeal and then scheduled the Veteran for a VA examination which he underwent in April 2017.

At the April 2017 VA examination, the Veteran reported his stressor as occurring while stationed in Cuba.  The Veteran indicated that he witnessed individuals trying to get to the American side of the island, which caused them to go through a minefield, and they were blown up.  The VA examiner changed the Veteran's diagnosis from depressive disorder to PTSD and indicated that the Veteran likely had depression secondary to the PTSD.

In August 2017, the Veteran submitted additional VA medical records that indicate continued treatment for PTSD and major depressive disorder.  The Veteran indicated the conditions began while he was stationed at Guantanamo Bay, Cuba.

Additional development is necessary before the Board can adjudicate the claims on appeal.  First, no development was conducted on the Veteran's reported stressors.  Next, the April 2017 VA examiner diagnosed the Veteran with PTSD and found that the service-connected depression was secondary to that.  As such, the claims for an increased rating for depression and entitlement to service connection for PTSD are intertwined and an additional examination is necessary for clarification.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Similarly, the claim for a TDIU is inextricably intertwined with the claims for an increased rating for service-connected depression and entitlement to service connection for PTSD and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the electronic claims file.

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD including the Veteran's reports that he witnessed individuals strike landmines while stationed in Cuba.

2.  Upon receipt of the aforementioned VA treatment records and VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor. 

	If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file. 

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination, to include assessment of the service-connected depression and PTSD.

	The examiner should be asked to review the claims file, and examine the Veteran.  The examiner should opine on whether the Veteran meets the DSM criteria for PTSD, and if so, whether the claimed stressor is adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressor.  The examiner should then indicate whether the Veteran has a separately diagnosed depressive disorder.

	If the examiner provides a diagnosis of PTSD, then to the extent possible to the examiner should indicate any symptoms attributable to the Veteran's service-connected depressive disorder versus the PTSD.  The VA examiner should comment on the findings of the April 2017 VA examination.  Specifically, the VA examiner should comment on the April 2017 examiners finding that changed the Veteran's diagnosis from depressive disorder to PTSD and indicated that his depression was likely secondary to PTSD.

	A rationale is requested for any opinion given. 

4.  Then readjudicate the issues of entitlement to an increased rating for depression, entitlement to service connection for PTSD, and entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






